Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AC

 

THIRTY-FIRST AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Thirty-first Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

1.  Upon execution of this Amendment and pursuant to the terms and conditions of
the Agreement, which include Exhibit C-6(a) and the Second Amendment to the
Agreement (CSG document number 2300066), Customer desires to obtain the right to
purchase Additional Capacity of *** ******** (******) Commercial Accounts of the
ACP Commercial Upgrade Service.  

 

2.  As a result, the "Additional Capacity License (Note 3)" line items of the
table entitled "ACP Commercial Upgrade Service (Note 1)" of Section 2 of the
Second Amendment are deleted in their entirety and replaced as follows:

 

ACP COMMERCIAL UPGRADE SERVICE (Note 1)

Description of Item/Unit of Measure

Frequency

Fee

Additional Capacity License (Note 3)

 

 

1.Perpetual License (per ***********) for the term of the Agreement (Note 4)

*** *******

$**********

2.Annual Maintenance (per ***********)

********

$*********

 

3.   For clarification purposes, the ******* Additional Capacity License fees
specified in Section 2 of the above table, shall be invoiced commencing as of
Customer's May 2012 invoice for the Additional Capacity and ******** thereafter
through the term of the Agreement.  As a result of the Additional Capacity
hereunder, the total of ACP Commercial Accounts is increased from *******
******** (******) to *********** ******** (******).

 

 

[Signature Page Follows]

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:   /s/ Peter E. Kalan

 

Title:  VP Billing

 

Title:  President, CEO

 

Name:  Joseph P. Murray

 

Name: Peter E. Kalan

 

Date:  5-24-12

 

Date:  5/24/12

 

 